Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TO: Geovic Mining Corp. (the Company) RE: Registration Statement on Form S-8 In connection with the Companys Registration Statement on Form S-8 pertaining to the registration of securities issuable under the Geovic Mining Corp. 2010 Stock Award Plan, I, Barton G. Stone, on behalf of Pincock, Allen & Holt, Inc. (PAH), hereby consent to the incorporation by reference of the descriptions of the technical reports prepared by PAH, in its capacity as independent consultant to the Company, entitled: (i) Nkamouna Cobalt Project, Feasibility Study dated January 18, 2008; and (ii) NI 43-101 Technical Report Nkamouna and Mada Cobalt Projects, Cameroon dated March 12, 2007, included in the Companys Annual Report on Form 10-K for the year ended December 31, 2009. Dated this 10 th day of September 2010. Sincerely, P INCOCK , A LLEN & H OLT B ARTON G. S TONE , C.P.G. Chief Geologist
